tcmemo_2006_72 united_states tax_court stephen daryl royal petitioner v commissioner of internal revenue respondent docket no filed date stephen daryl royal pro_se bradley c plovan for respondent memorandum opinion chiechi judge respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty under sec_6662 a on petitioner’s federal_income_tax tax for his taxable_year 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are is petitioner required to include dollar_figure in his gross_income for his taxable_year we hold that he is is petitioner entitled for his taxable_year to the earned_income_tax_credit we hold that he is not background virtually all of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition in this case his legal residence was in baltimore city maryland during petitioner was an employee of the u s postal service postal service until he retired in that year because of disability the u s office of personnel management opm approved petitioner’s retirement from the postal service because of disability in a letter dated date opm advised peti- tioner as follows your application_for disability retirement has been approved according to information we have received from your agency you have not been separated from government service therefore we are notifying your agency of the approval and asking them to separate you we are asking them to give us your last day of pay payment of annuity cannot start until after your last day of pay if you have sick leave remaining the last day of pay will be the day your sick leave is exhausted we 2at trial petitioner conceded the accuracy-related_penalty under sec_6662 that respondent determined are asking your agency to send us your final separation records so we can establish your final annuity rate we cannot start your annuity payments until we receive confirmation that you have applied for social_security disability benefits if you have not already done so you must now apply for them please send us a copy of the receipt or notice of allowance or disallowance which you receive from the social_security administra- tion after you file the application if the social_security administration awards you monthly benefits you must also notify opm of the amount of the monthly social_security_benefit and effective date of payment immediately upon becoming eligible during petitioner’s employment with the postal service he made contributions to a retirement account petitioner’s tsp retirement account that he maintained with the federal thrift_savings_plan at a time or times not disclosed by the record petitioner borrowed money from petitioner’s tsp retirement account when petitioner retired from the postal service in he had the following two loans from that account outstand- ing collectively petitioner’s loans loan number 0130267-e in the amount of dollar_figure petitioner’s dollar_figure loan and loan number 9800963-r in the amount of dollar_figure petitioner’s dollar_figure loan 3the record does not disclose the terms of the federal thrift_savings_plan in which petitioner participated while he was an employee of the postal service 4the record does not disclose the respective terms of peti- tioner’s loans petitioner was sent a notice dated date with respect to each of petitioner’s loans such notice informed petitioner that he was required to repay in full by date the loan to which such notice pertained and that if he did not do so a taxable_distribution would be declared with respect to the unpaid principal and unpaid interest to date with respect to such loan petitioner did not repay petitioner’s loans on date the federal thrift_savings_plan sent petitioner two letters collectively date let- ters one of which pertained to petitioner’s dollar_figure loan date letter pertaining to petitioner’s dollar_figure loan and the other of which pertained to petitioner’s dollar_figure loan date letter pertaining to petitioner’s dollar_figure loan the date letter pertaining to petitioner’s dollar_figure loan stated in pertinent part you were sent a notice dated informing you that because you separated after your thrift_savings_plan tsp loan was issued you must repay your loan in full by or a taxable_distribution would be declared because you forfeited your right to repay the loan in full effective a taxable distri- bution in the amount of dollar_figure has been declared in connection with the unpaid principal and unpaid inter- est to on petitioner’s dollar_figure loan the date letter pertaining to petitioner’s dollar_figure loan stated in pertinent part you were sent a notice dated informing you that because you separated after your thrift_savings_plan tsp loan was issued you must repay your loan in full by or a taxable_distribution would be declared because you forfeited your right to repay the loan in full effective a taxable distri- bution in the amount of dollar_figure has been declared in connection with the unpaid principal and unpaid inter- est to on petitioner’s dollar_figure loan both date letters further advised petitioner this amount of taxable_distribution declared will be reported as taxable_income for you may also be liable for a tax penalty on this amount due to an early withdrawal because your federal_income_tax liability may be affected by this distribution and or tax pen- alty you may wish to adjust your withholding amounts accordingly in certain circumstances you can roll all or any portion of an amount equal to this distribu- tion over into an individual_retirement_arrangement ira or other eligible_plan and avoid current taxa- tion you should consult with your tax advisor con- cerning taxation of this distribution you will be sent the appropriate tax form by date the internal_revenue_service will be sent a notice of this distribution by date as required_by_law at no time after petitioner retired from the postal service did he open an individual_retirement_account petitioner filed form 1040a u s individual_income_tax_return for his taxable_year petitioner’ sec_2002 return in that return petitioner showed his occupation as retired and claimed head_of_household filing_status his two children as dependents and the earned_income_tax_credit in peti- tioner’ sec_2002 return petitioner reported wages of dollar_figure pensions and annuities of dollar_figure of which he claimed only dollar_figure was taxable unemployment_compensation of dollar_figure total income of dollar_figure and adjusted_gross_income of dollar_figure attached to petitioner’ sec_2002 return were inter alia form csa 1099r statement of annuity paid for issued to peti- tioner by opm retirement programs that showed a gross annuity amount of dollar_figure tax withheld of dollar_figure original contributions of dollar_figure and taxable annuity unknown and form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for issued to petitioner by the federal thrift_savings_plan tsp form r that showed a gross distribution of dollar_figure a taxable_amount of dollar_figure and employee contributions or insurance premiums of dollar_figure respondent issued a notice_of_deficiency notice to peti- tioner for his taxable_year in the notice respondent determined for that year that petitioner must include in his gross_income dollar_figure the total amount of petitioner’s loans that he is not entitled to the earned_income_tax_credit and that he is liable for the accuracy-related_penalty under sec_6662 discussion although respondent must have commenced respondent’s exami- nation of petitioner’ sec_2002 return after date the parties do not address sec_7491 on the record before us we find that petitioner has failed to carry his burden of estab- lishing that he satisfied the applicable_requirements of sec_7491 on that record we conclude that petitioner has the burden_of_proof with respect to the issues that remain in this case see rule a 290_us_111 petitioner’s loans the federal thrift_savings_plan in which petitioner partici- pated while he was an employee of the postal service is treated as a qualified_trust described in sec_401 a that is exempt from taxation under sec_501 sec_7701 any contribution to or distribution from the federal thrift_savings_plan is treated in the same manner as contributions to or distributions from such a_trust sec_7701 for purposes of sec_72 if during any taxable_year a participant receives directly or indirectly any amount as a loan from a qualified_employer_plan such amount generally is to be treated as having been received by such individual as a distribu- tion from such plan sec_72 for purposes of sec_72 the term qualified_employer_plan means inter alia a plan described in sec_401 that includes a_trust exempt 5see supra note sec_401 sets forth the requirements for a qualified_stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries from taxation under sec_501 sec_72 sec_72 sets forth an exception to the general_rule of sec_72 sec_72 provides in pertinent part sec_72 annuities certain proceeds of endowment and life_insurance contracts exception for certain loans -- a general_rule --paragraph of sec_72 shall not apply to any loan to the extent that such loan when added to the outstanding balance of all other loans from such plan whether made on before or after date does not exceed the lesser of-- i dollar_figure reduced by the excess if any of-- i the highest outstanding balance of loans from the plan during the 1-year period ending on the day before the date on which such loan was made over ii the outstanding balance of loans from the plan on the date on which such loan was made or ii the greater of i one-half of the present_value of the nonforfeitable accrued_benefit of the employee under the plan or ii dollar_figure for purposes of clause ii the present_value of the nonforfeitable accrued_benefit shall be deter- mined without regard to any accumulated_deductible_employee_contributions as defined in subsection o b b requirement that loan be repayable within years -- i in general --subparagraph a shall not apply to any loan unless such loan by its terms is required to be repaid within years c requirement of level amortization --ex- cept as provided in regulations this paragraph shall not apply to any loan unless substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan the record does not disclose when petitioner borrowed the money from petitioner’s tsp retirement account that was evidenced by petitioner’s loans nor does the record disclose the respec- tive terms of those loans or the terms of the federal thrift_savings_plan in which petitioner participated while he was an employee of the postal service the court is unable to determine from the instant record whether each of petitioner’s loans qualified for the exception under sec_72 nonetheless it appears that each of those loans did so qualify in this connection the respective date letters pertaining to petitioner’s dollar_figure loan and petitioner’s dollar_figure loan that the federal thrift_savings_plan sent to petitioner stated in pertinent part you were sent a notice dated informing you that because you separated after your thrift_savings_plan tsp loan was issued you must repay your loan in full by or a taxable_distribution would be declared because you forfeited your right to repay the loan in full effective a taxable distri- bution has been declared in connection with the unpaid principal and unpaid interest to if petitioner’s loans did not qualify for the exception under sec_72 the federal thrift_savings_plan probably would have notified petitioner that each such loan was to be treated when made as a distribution from petitioner’s tsp retire- ment account see sec_72 in that event the federal thrift_savings_plan would not have sent petitioner the respective date letters pertaining to petitioner’s dollar_figure loan and petitioner’s dollar_figure loan it appears from those letters that petitioner’s loans qualified for the exception under sec_72 and that when petitioner did not repay each of petitioner’s loans as directed by the federal thrift_savings_plan the federal thrift_savings_plan made a distribution from petitioner’s tsp retirement account of an amount to discharge or offset the outstanding balance of each such loan cf duncan v commissioner tcmemo_2005_171 sec_1_72_p_-1 q a-13 a and and b income_tax regs those regulations effective for loans made on or after date provide 7tsp form 1099-r showed that in the federal thrift_savings_plan made a gross distribution to petitioner of dollar_figure all of which was taxable in petitioner’ sec_2002 return petitioner reported pensions and annuities of dollar_figure of which he included only dollar_figure in his gross_income the difference between pensions and annuities of dollar_figure that petitioner reported in petitioner’ sec_2002 return and dollar_figure of such pensions and annuities that petitioner included in his gross_income equals dollar_figure the total amount of peti- tioner’s loans outstanding at the time of his retirement from the postal service in and the taxable_distribution to petitioner reported in tsp form 1099-r q-13 how does a deduction offset of an account balance in order to repay a plan_loan differ from a deemed_distribution a-13 a difference between deemed_distribution and plan_loan_offset_amount -- loans to a partici- pant from a qualified_employer_plan can give rise to two types of taxable distributions-- i a deemed_distribution pursuant to sec_72 and ii a distribution of an offset amount as described in q a-4 of this section a deemed_distribution occurs when the requirements of q a-3 of this section are not satisfied either when the loan is made or at a later time a deemed distri- bution is treated as a distribution to the participant or beneficiary only for certain tax purposes and is not a distribution of the accrued_benefit a distribution of a plan_loan_offset_amount as defined in sec_1 c - q a-9 b occurs when under the terms governing a sec_1_402_c_-2 q a-9 income_tax regs describes a distribution of a planned loan offset amount as follows q-9 what is a distribution of a plan_loan_offset_amount a-9 b definition of plan_loan_offset_amount for purposes of sec_402 a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant’s accrued_benefit is reduced offset in order to repay the loan including the enforcement of the plan’s security_interest in a participant’s accrued_benefit a distribution of a plan_loan_offset_amount can occur in a variety of circumstances eg where the terms governing a plan_loan require that in the event of the employee’s termination of employment or request for a distribution the loan be repaid immedi- ately or treated as in default a distribution of a plan_loan_offset_amount also occurs when under the continued plan_loan the accrued_benefit of the participant or beneficiary is reduced offset in order to repay the loan including the enforcement of the plan’s security_interest in the accrued_benefit a distribution of a plan_loan_offset_amount could occur in a variety of circumstances such as where the terms governing the plan_loan require that in the event of the partici- pant’s request for a distribution a loan be repaid immediately or treated as in default b plan_loan offset in the event of a plan_loan offset the amount of the account balance that is offset against the loan is an actual distribution for purposes of the internal_revenue_code not a deemed_distribution under sec_72 id on the record before us we find that petitioner has failed to carry his burden of showing that he is not required to include dollar_figure in his gross_income for his taxable_year claimed earned_income_tax_credit in petitioner’ sec_2002 return petitioner claimed the earned_income_tax_credit sec_32 permits an eligible individ- ual an earned_income_tax_credit against such individual’s tax_liability the earned_income_tax_credit is calculated as a percentage of the individual’s earned_income sec_32 sec_32 limits the credit allowed sec_32 continued terms governing the plan_loan the loan is cancelled accelerated or treated as if it were in default eg where the plan treats a loan as in default upon an employee’s termination of employment or within a speci- fied period thereafter a distribution of a plan_loan_offset_amount is an actual distribution not a deemed_distribution under sec_72 prescribes different percentages and amounts that are to be used to calculate the credit depending on whether the eligible indi- vidual has no qualifying children one qualifying_child or two or more qualifying children respondent does not dispute that petitioner’s daughters that he claimed as dependents in peti- tioner’ sec_2002 return are qualifying children for purposes of the earned_income_tax_credit for taxable_year the earned_income_tax_credit is completely phased out if an individual who has two qualifying children and who is not married filing jointly9 has adjusted_gross_income that equals or exceeds dollar_figure see sec_32 and revproc_2001_59 2001_2_cb_623 in petitioner’ sec_2002 return petitioner claimed adjusted_gross_income of dollar_figure we have held that petitioner must include dollar_figure in his gross_income for as a result petitioner’s adjusted_gross_income for that year is dollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the earned_income_tax_credit to reflect the foregoing and petitioner’s concession decision will be entered for respondent 9petitioner claimed head_of_household filing_status in petitioner’ sec_2002 return
